Citation Nr: 0205241	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-21 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) following a December 1997 decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the veteran's 
application to reopen a claim of service connection for PTSD.  
In February 1999, the Board found that the veteran had filed 
new and material evidence to reopen his claim and remanded 
the appeal for further evidentiary development.


FINDING OF FACT

The veteran does not have current credible evidence of PTSD.


CONCLUSION OF LAW

Post-traumatic stress disorder was neither incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.304(f) (1996); 38 C.F.R. 
§§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board finds that, while the RO did not explicitly 
considered the VCAA and its implementing regulations in 
adjudicating the claim, the new law does not preclude the 
Board from proceeding to an adjudication of the veteran's 
claim.  Tellingly, by the RO decision, the statement of the 
case, the supplemental statement of the case, correspondence 
with the veteran, and the Remand, the veteran has been 
notified of the laws and regulations governing his claim and 
the reasons for the determination made regarding his claim.  
Hence, he has been informed of the information and evidence 
necessary to substantiate his claim, and has been afforded 
ample opportunity to submit such information and evidence.  
Moreover, the RO has made reasonable and appropriate efforts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim.

Specifically, in response to the Board's February 2000 Remand 
instructions, the veteran was asked to provide information 
regarding his treatment for the claimed psychiatric disorder.  
In an April 2000 telephone call with the RO, the veteran 
notified VA that he did not obtain either VA or private 
treatment for his claimed psychiatric disorder.  Moreover, 
after the RO uncovered from other sources that the veteran 
received treatment at the West Los Angeles VA medical center 
(VAMC), treatment records dated through August 2001 where 
obtained and associated with the record.  In addition, the 
veteran has been afforded a number of VA examinations in 
connection with his claim.  

The Board recognizes that the record includes an October 1988 
statement from the Social Security Administration (SSA) 
indicating that the veteran receives SSA benefits and records 
from the SSA do not appear in the claims file.  However, 
neither the veteran, nor his representative, claimed that SSA 
benefits are paid to the veteran due to PTSD nor does any of 
the other evidence of record indicate that such benefits are 
paid because of PTSD.  Therefore, given the presence in the 
record of more recent medical records, as well as exhaustive 
psychiatric evaluations by VA, the Board finds that a search 
for the SSA records is not needed.

Accordingly, because there is no indication that SSA records, 
or any other outstanding evidence, are necessary for a fair 
adjudication of the issue on appeal, the Board finds that 
adjudication of the claim at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.); VAOPGCPREC 16-92 (1992).


The Merits

As to the merits of the claim, the veteran asserts that he 
developed PTSD as a result of stressful events experienced 
while serving in the Republic of Vietnam.  Specifically, he 
alleged that, while in the Republic of Vietnam, he was 
involved in two helicopter crashes, saw dead soldiers head 
placed up on polls, was on guard duty, and/or involved in 
fire fights, and these incidents led to his current 
psychiatric disorder. 

Service medical records show that the veteran, in July 1968, 
was diagnosed with a passive-aggressive personality disorder 
and it was recommended that he be separated from military 
service.  Otherwise, service medical records, including an 
October 1968 separation examination, were negative for 
complaints, diagnoses, or treatment for a psychiatric 
disorder.

Service personnel records, including the veteran's DD Form 
214, show that the veteran had foreign service and his 
decorations including a Vietnam Service Medal with 2 Bronze 
Stars.  Social Security Administration records show that the 
veteran was in receipt of Supplemental Security income, 
effective January 1988.

The veteran first appeared for VA examinations in March 1993.  
At the general examination, the veteran complained of hearing 
voices.  At the psychiatric examination, the veteran 
complained of being stressed out, hearing voices, depression, 
and having difficulty sleeping.  The Axis I diagnoses were 
alcohol abuse and schizophrenia, undifferentiated.

The RO obtained and associated with the record VA treatment 
records, dated from September 1992 to August 2001.  These 
records show the veteran's periodic complaints, diagnoses, 
and/or treatment for hearing voices, feelings of humiliation, 
and/or irritability.  

Moreover, the treatment records show that the veteran, from 
September 1992 to October 1993, was hospitalized in a 21-day 
rehabilitation program with a primary diagnosis of cocaine 
abuse/dependence.  In the September 1992 admitting notes, it 
was noted that evaluation of the veteran revealed no evidence 
of depression or a cognitive disorder, and that "there was no 
evidence suggesting the presence of [PTSD]."  However, in a 
biopsychosocial summary, prepared on the same day that the 
veteran was hospitalized, it was noted the veteran's claimed 
that he had PTSD and it noted that the veteran treatment plan 
would include treatment for "PTSD from military experiences."  
A September 23, 1992, treatment record likewise listed PTSD.  
In an October 1993 treatment record, contemporaneous with the 
veteran leaving the rehabilitation program, the only 
diagnosis listed was alcohol dependence.  

Thereafter, VA treatment records noted that the veteran had 
been on psychiatric medication since May 1996 and 
schizophrenia had to be ruled out.  See VA treatment records 
dated in February 1997 and March 1997.  VA treatment records 
next show the veteran attended PTSD group therapy from 
November 2000 to August 2001.  However, these records were 
negative for a diagnosis of PTSD. 

At an October 1998 VA examination, it was noted that the 
veteran was considered a questionable historian.  Thereafter, 
the mental status portion of the examination was normal.  
(Specifically, the veteran's memory, behavior, comprehension, 
coherence of response, emotional reaction, and tension were 
normal.)

At the veteran's November 1998 VA examination, the examiner 
indicated that the veteran was a questionable historian and 
the sole source of information provided, as there were not 
medical records available for review.  In addition, it was 
noted that the veteran arrived at the examination smelling of 
alcohol and his speech appeared slightly slurred.  The 
evaluation report consisted of 8 typed pages.  Therein, the 
examiner covered the veteran's history of present illness, 
in-service history, past psychiatric history, family and 
environmental history, current medications, and current level 
of functioning.  The physician also conducted a mental status 
examination and considered VA rating criteria.

As to the veteran's in-service history, the veteran reported 
that, while in the Republic of Vietnam, he saw multiple 
killings as well as dead soldiers heads placed up on polls.  
As to the psychiatric testing, it was opined that the 
veteran's answers to psychiatric testing "is associated with 
inconsistent and inaccurate patterns of item endorsement."

The diagnoses using Diagnostic and Statistical Manual IV, 
were as follows: Axis I, psychosis, not otherwise specified; 
anxiety disorder, not otherwise specified, polysubstance 
abuse, in questionable remission, and alcohol dependence, in 
questionable remission; and Axis II, antisocial personality 
disorder.  In the assessment section, it was reported as 
follows.

This is a 51 year old African-American 
male who is a questionable historian.  
Namely, the patient appeared to be under 
the influence of alcohol throughout this 
evaluation.  His statements appeared to 
contradict his claims of total sobriety 
since 1991.  Any ongoing drug and alcohol 
abuse are likely to exacerbate or limit 
the symptoms of post-traumatic stress 
disorder and chronic paranoid 
schizophrenia that the patient also 
described.  Thus, at this point, I am 
only able to diagnose the patient with 
psychosis NOS and anxiety disorder NOS.

If the patient's self-description is to 
be taken at face value and it is to be 
believed that he is entirely abstinent 
from drugs and alcohol, then the patient 
may be diagnosed with post-traumatic 
stress disorder and chronic paranoid 
schizophrenia.  He does meet the criteria 
for PTSD, having been exposed to multiple 
traumatic situations in Vietnam that have 
resulted in intrusive memories, 
nightmares, hyper-vigilance, and 
paranoia.  According to the patient, this 
resulted in subsequent drug and alcohol 
abuse, limiting his professional and 
social functioning.  In addition, the 
patient's auditory hallucinations and 
paranoia are also consistent with DSM-IV 
criteria for chronic paranoid 
schizophrenia. 

The patient's subjective complaints are 
outlined in the history of present 
illness.  Despite the patient's 
significant subjective complaints, the 
patient did not exhibit any objective 
symptoms that would significantly 
substantiate his subjective complaints at 
this time.  Despite appearing 
intoxicated, the patient interacted 
appropriately with myself and the clinic 
staff.  The patient was able to handle 
the stress of this interview without 
difficulty.  He did not demonstrate any 
significant problems with concentration 
and memory.

The patient has remained unemployed over 
tile past 12 months and attributes his 
unemployment mostly to his bad attitude 
rather than to any ongoing mental 
problems.  It is of interest that the 
patient relieves his auditory 
hallucinations and paranoia by 
interacting with patients as a volunteer 
at the VA.  I did not find objective 
evidence of ongoing mental problems of a 
significant nature that would interfere 
with the patients employment ability at 
this time.  I cannot comment on the 
patient's personality disorder currently 
and passive-aggressive personality 
disorder is no longer a part of the DSM-
IV criteria.  However, given the 
patient's past legal history, I believe 
antisocial personality should be strongly 
considered and this may be the main cause 
of the patients poor motivation for 
employment at this time.

In a January 2001 VA treatment record, it was noted that the 
veteran had been referred for evaluation of his psychosis by 
his treatment coordinated.  After a lengthy discussion of the 
veteran's history, including his history of military service 
and his post-service social and medical history, and an 
examination of the veteran, the diagnosis was schizophrenia 
and poly-substance abuse; rule out PTSD.

Lastly, the veteran appeared for a VA examination in February 
2001.  The same examiner who had evaluated the veteran in 
November 1998 conducted this examination.  At this time, the 
examiner once again noted that the veteran was a very poor 
historian.  Thereafter, the examiner noted that he had been 
provided a copy of the record on appeal.  During the course 
of the examination, the examiner made specific references to 
the veteran's documented in-service and post-service medical 
and social history.  As in the earlier 1998 examination, the 
evaluation report was though and length - consisting of 7 
typed pages.  Therein, the examiner covered the veteran's 
history of present illness, in-service history, past 
psychiatric history, family and environmental history, 
current medications, and current level of functioning, as 
well as considered VA rating criteria.  It was also opined 
that, while the veteran appeared for the examination in a 
jovial mood with slurred speech, there was no concrete smell 
of alcohol as there was at the veteran's last evaluation.

As to the veteran's in-service history, the veteran reported 
that he worked as a helicopter mechanic while in the Republic 
of Vietnam, served on guard duty, and had been involved in 
fire-fights. 

The diagnoses using Diagnostic and Statistical Manual IV, 
were as follows: Axis I, undifferentiated schizophrenia and 
alcohol and polysubstance abuse, in remission per self-
report.  In the assessment section, it was opined that

[d]uring today's presentation, the 
veteran did not present with any active 
assistant . . . [or] . . . 
[s]ymptomatology by which he complained 
on the last examination.  Through the 
last examination he complained of seeing 
GI's heads on the poles.  He complained 
of nightmares and not hallucinations.  
His entire story changed on today's 
evaluation.  It was quite obvious though 
that the veteran was presenting with 
genuine psychotic symptoms including 
tangential thinking and loosening of 
associations.  A[t] times he appeared to 
be completely illogical and nonsensical 
and perhaps responding to internal 
stimuli.  Although the patent's speech 
was somewhat slurred, he denied being 
under the influence of any alcohol or 
drugs and maintained he has been sober 
since at least 1993.

The patient's stressors have not been 
verified by the VA.  He did not present 
with any substantial or consistent 
symptomatology of [PTSD].  His stressors 
were presented in a very rambling way.  
It wasn't clear what was true and what 
was not.  The presence of any PTSD 
symptoms per the DSM-IV and was 
nondelucidated, meaning the answers to my 
questions regarding PTSD were non 
comprehendible.  The patient did not 
appear to be acutely impaired nor 
responding to a flashback or intrusive 
memories of Vietnam during this 
examination.

The patient's presentation does not lend 
itself to a diagnosis of [PTSD], rather 
his symptoms lend themselves to a 
diagnosis of undifferentiated 
schizophrenia which had also been 
diagnosed by a previous examiner.


Analysis

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, service connection may also 
be warranted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

The Board notes that the criteria governing service 
connection for PTSD, 38 C.F.R. § 3.304(f), was amended on 
June 18, 1999, and made effective to March 7, 1997, which is 
before the veteran filed his claim.  See 64 Fed. Reg. 32807-
32808 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f)).  
Although the new regulation purports to essentially restate 
the three essential elements previously in effect, the timing 
of this change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, and, if so, the Board 
must apply the more favorable regulation.  VAOPGCPREC 11-97 
(1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the Board finds that the change to the regulation as it 
pertains to this case is not so significant that the Board is 
unable to proceed.  As there is no essential substantive 
change affecting this case, neither the old nor the new 
provisions are more liberal as they affect this claim.

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1996).  Under the new regulations, service connection for 
PTSD requires (i) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a), (ii) medical evidence 
establishing a link between current symptoms and an in-
service stressor, and (iii) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) (2001).  
The provisions of § 4.125(a) in turn require that a diagnosis 
of a mental disorder conform to the AMERICAN PSYCHIATRIC 
ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV).

Next, the Board notes that in deciding whether the veteran 
has PTSD, it is the responsibility of the Board to weigh the 
evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  That 
responsibility is particularly onerous where, as here, 
medical opinions diverge.  At the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

With regard to the medical evidence, a diagnosis or opinion 
by a medical professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is to be given little to no weight.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Finally, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In sum, the 
weight to be accorded the evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.  

With the above criteria in mind, the Board recognizes that 
certain VA medical personnel reported that the veteran 
complained of PTSD-like symptoms (i.e., feelings of 
humiliation and irritability) and provided a diagnosis of 
PTSD.  However, the September 23, 1992, VA treatment record 
was a bare statement that the veteran had PTSD and/or was 
under treatment for PTSD.  This record did not show that this 
assessment was reached after both a detailed review of the 
veteran's medical and social history and a psychological 
evaluation of the veteran.  This diagnosis appeared to be 
carried over from some other examiner's analysis, or the 
veteran's own history.  See Bloom, Black, and Miller, all 
supra.  Therefore, the Board finds that this assessment is 
not entitled too much evidentiary weight.

The Board recognizes that the September 1992 biopsychosocial 
summary contained a diagnosis of PTSD and the November 1998 
VA examiner opined in his assessment that, if the veteran's 
self-description is to be taken at face value, if it is 
believed that he is entirely abstinent from drugs and 
alcohol, and if his in-service experiences are believed, the 
criteria for PTSD had been met.  However, on two other 
occasions (i.e., March 1993 and February 2001) the record 
showed that the veteran underwent VA psychiatric examination 
to determine the nature and origin of his psychiatric 
disorder, and the examiners, after both an interview of the 
veteran (on all occasions) and a review of the record (on the 
last occasion), concluded that the veteran did not suffer 
from PTSD.  Instead, these examiners diagnosed the veteran 
with undifferentiated schizophrenia and alcohol and/or 
polysubstance abuse, possibly in remission.  In fact, the 
diagnoses given at the October 1998 VA examination were 
limited to psychosis, not otherwise specified; anxiety 
disorder, not otherwise specified; polysubstance abuse and 
alcohol dependence, in questionable remission; and antisocial 
personality disorder.

Similarly, when the veteran was most recently evaluated for 
psychiatric treatment at VA in January 2001, PTSD was not 
diagnosed.  The diagnosis, after a comprehensive review of 
the veteran's medical and social history, was schizophrenia 
and poly-substance abuse; rule out PTSD.  Moreover, all of 
the above diagnoses were made after receiving the same or 
more information on the in-service stressors and post-service 
complaints as were reported in the September 1992 
biopsychosocial summary and at the October 1998 VA 
examination.  

Furthermore, the February 2001 VA examiner, in the most 
contemporaneous examination found in the record, concluded 
after a review of the record and an interview of the veteran, 
which record was not previously made available to him at the 
time of his October 1998 examination, that "[t]he [veteran's] 
presentation does not lend itself to a diagnosis of [PTSD], 
rather his symptoms lend themselves to a diagnosis of 
undifferentiated schizophrenia which had also been diagnosed 
by a previous examiner."

Given that the report where PTSD is shown as a diagnosis 
appears not to be based on thorough analysis of the veteran's 
case, and because the VA examinations are consistent with so 
much of the other evidence where psychiatric evaluations were 
conducted with a view toward determining what psychiatric 
disorder the veteran had, the Board gives less weight to the 
September 1992 biopsychosocial summary diagnosis of PTSD and 
at the October 1998 VA examiner's assessment of PTSD.  The 
September 1992 biopsychosocial summary and October 1999 
assessment are not similarly supported by other psychiatric 
evaluations.  Rather, the support for the September 1992 and 
October 1998 VA examiner's assessment that the veteran had 
PTSD is found in reports where the assessment of PTSD was 
made without thorough analysis and/or where a mere 
reiteration of the veteran's history.

For the reasons and bases set forth above, the Board finds 
that the medical evidence of record showing that the veteran 
does not have PTSD outweighs the medical evidence in favor of 
the claim.  Accordingly, the Board determines that the weight 
of the evidence is against the veteran's claim that he has 
PTSD and this claim must be denied.  38 U.S.C.A. §§ 5107, 
1110.

In reaching the above conclusion, the Board has taken into 
account the veteran's written statements to the RO.  The 
Board recognizes that the veteran is competent to describe 
visible symptoms or manifestations of a disease or disability 
during and after service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay witnesses are competent 
to describe painful experiences and symptoms that result 
therefrom).  Nevertheless, the veteran has not been shown to 
be competent to provide a medical diagnosis.  See Espiritu, 
supra, Moray v. Brown, 5 Vet. App. 211 (1993) (persons 
without medical expertise are not competent to offer medical 
opinions); Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Bostain v. West, 11 Vet. App. 124 (1998).  Therefore, his 
statements have limited evidentiary value.  Accordingly, the 
Board will accord greater evidentiary weight to the medical 
opinions found in the record from physicians who opined that 
the veteran's psychiatric disorders did not included PTSD. 


ORDER

Service connection for PTSD is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

